Exhibit 10.1

ENDO PHARMACEUTICALS HOLDINGS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 12th day of
March, 2010 and is effective as of March 15, 2010 (the “Effective Date”), by and
between Endo Pharmaceuticals Holdings Inc. (the “Company”) and Julie McHugh (the
“Executive”) (hereinafter collectively referred to as “the parties”).

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:

 

1. Term. The initial term of Executive’s employment under this Agreement shall
be for the period commencing on the Effective Date and ending, subject to
earlier termination as set forth in Section 6, on the third anniversary of the
Effective Date (the “Employment Term”). The Employment Term shall automatically
renew for two additional one (1) year periods (each, a “Renewal Period”) unless
a notice of non-renewal is delivered by either party no later than 120 days
prior to the expiration of the Employment Term or the Renewal Period then in
effect, as applicable.

 

2. Employment. During the Employment Term:

 

  (a) Executive will serve as the Chief Operating Officer of the Company and
shall report directly to the Chief Executive Officer of the Company (the “CEO”).
Executive shall perform the duties, undertake the responsibilities, and exercise
the authorities customarily performed, undertaken and exercised by persons
situated in a similar executive capacity at a similar company. If, at any time,
Executive is elected as a director of the Company or as a director or officer of
any of the Company’s subsidiaries, Executive will fulfill Executive’s duties as
such director or officer without additional compensation.

 

  (b) Executive shall devote her full-time business attention to the business
and affairs of the Company. Executive may serve on up to two outside corporate
boards or committees, subject to the approval of the CEO and the Board of
Directors. Executive may also serve on civil, charitable or non-profit boards or
committees as long as such service does not interfere with the performance of
her responsibilities hereunder and subject to the Company’s code of conduct and
other applicable policies as in effect from time to time. Executive may manage
personal and family investments and affairs, participate in industry
organizations and deliver lectures at educational institutions, so long as such
activities do not interfere with the performance of Executive’s responsibilities
hereunder.

 

  (c) Executive shall be subject to and shall abide by each of the Company’s
personnel policies applicable and communicated in writing to senior executives.



--------------------------------------------------------------------------------

3. Annual Compensation.

 

  (a) Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $535,000 per annum or
such increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives,
but no less frequently than monthly. Such Base Salary shall be reviewed at least
annually by the Board or by the Compensation Committee of the Board (the
“Committee”), with consideration given to recommendations by the CEO, and may be
increased in the sole discretion of the Committee, but in no event shall it be
decreased without Executive’s express written consent.

 

  (b) Incentive Compensation. For each fiscal year of the Company ending during
the Employment Term, beginning with the 2010 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 60% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”) with the
opportunity to receive a maximum annual cash bonus of 200% of the Base Salary,
as recommended in good faith by the CEO and approved by the Committee in its
sole discretion, if the Company and Executive achieve certain performance
targets set by the Committee. Such annual cash bonus (“Incentive Compensation”)
shall be paid in no event later than the 15th day of the third month following
the end of the taxable year (of the Company or Executive, whichever is later) in
which the performance targets have been achieved. The Executive’s total 2010
Incentive Compensation will not be prorated based on Executive’s partial year of
employment (i.e., it will be determined as if Executive had been employed by the
Company, and received Base Salary, for the entire 2010 calendar year).

 

  (c)

Equity Compensation Plans. To the extent the Company determines to award stock
options, restricted stock units or other similar consideration to management
personnel based upon duration of employment, status as an officer of the Company
or achievement of performance targets, or any combination of the foregoing,
Executive shall be permitted to participate in such programs. For each fiscal
year or part thereof during the Employment Term, Executive shall be eligible to
receive equity-based compensation in an amount equal up to two hundred-fifty
percent (250%) of the Base Salary for such fiscal year (or such lesser
(including zero) or greater percent of the Salary for such fiscal year as is
recommended in good faith to the Committee by the CEO and approved by the
Committee) All such equity-based awards shall be subject to the terms and
conditions set forth in the applicable plan and agreements, and in all cases
shall be as determined by the Committee; provided, however, that such terms and
conditions shall be no less favorable to Executive than the terms and conditions
applicable to other Executive Vice Presidents (excluding the terms and
conditions of special incentive awards granted to Executive Vice Presidents in
connection with hire or otherwise granted outside of the ordinary course of
business). Executive’s 2010 long-term equity incentive to be granted in 2011
will not be prorated based on Executive’s partial year of employment (i.e., it
will be

 

2



--------------------------------------------------------------------------------

 

determined as if Executive had been employed by the Company for the entire 2010
calendar year).

 

4. Initial Equity Grants.

 

  (a) Initial Stock Option Grant. Effective as of the Effective Date, the
Company shall grant Executive stock options under the Company’s equity incentive
plans (the “Initial Stock Options”) valued at $1,003,125 using a Black Scholes
valuation based on the closing price of Company’s common stock on the Effective
Date with methodology determined by the Committee in its sole discretion. Such
initial grant of stock options shall vest ratably over a four-year period, 25%
on each anniversary of the date of grant, provided Executive is employed on such
dates by the Company. All such stock options shall be subject to the terms and
conditions set forth in the applicable plan and applicable award agreement
attached as Exhibit A hereto.

 

  (b) Initial Restricted Stock Unit Grant. Effective as of the Effective Date,
the Company shall grant Executive restricted stock units under the Company’s
equity incentive plans (the “Initial RSUs”). The number of Initial RSUs shall
equal $334,375, divided by the Fair Market Value (as defined in the applicable
equity incentive plan) of a share of Company common stock as of the Effective
Date. Such initial grant of restricted stock units shall vest ratably over a
four-year period, 25% on each anniversary of the date of grant, provided
Executive is employed on such dates by the Company. All such restricted stock
units shall be subject to the terms and conditions of the applicable plan and
applicable award agreement attached as Exhibit B hereto.

 

5. Other Benefits.

 

  (a) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans, practices and programs maintained
by the Company and made available to employees generally, including, without
limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to employees of the Company generally.

 

  (b)

Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to other senior executives of the Company
including, but not limited to, the Company’s deferred compensation plans and any
supplemental retirement, deferred compensation, supplemental medical or life
insurance or other bonus or incentive compensation plans. Unless otherwise
provided herein, Executive’s participation in such plans shall be on the same
basis and terms, as other senior executives of the Company. No additional

 

3



--------------------------------------------------------------------------------

 

compensation provided under any of such plans shall be deemed to modify or
otherwise affect the terms of this Agreement or any of Executive’s entitlements
hereunder.

 

  (c) Fringe Benefits and Perquisites. During the Employment Term, Executive
shall be entitled to all fringe benefits and perquisites generally made
available by the Company to its senior executives, on terms and conditions that
are no less favorable to Executive than those that apply to other senior
executives of the Company; provided, however, that in lieu of financial
counseling benefits provided to other senior executives, Executive may elect to
utilize the services of a personal financial counselor selected by Executive
and, if so elected, the Company shall reimburse Executive for the reasonable
costs incurred by the Executive in using such counselor up to the maximum costs
that the Company would have incurred had Executive elected to use the
Company-provided financial counseling services. For the avoidance of doubt,
Executive shall not be entitled to any excise tax gross-up under Section 280G or
Section 4999 of the Internal Revenue Code (or any successor provision) or any
other tax gross-up.

 

  (d) Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.

 

  (e) Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office at the Company’s headquarters, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company, which facilities shall be adequate for the performance
of Executive’s duties hereunder.

 

  (f) Motor Vehicle Allowance. As of the Effective Date, Executive will be
entitled to use of an automobile, and a replacement thereof, mutually acceptable
to Executive and the Company, at least every three (3) fiscal years after the
Effective Date during the Employment Term. The Company will reimburse Executive
for all operating expenses relating thereto upon Executive’s submission of
appropriate documentation as set forth in Section 5(d). The Company will
determine the actual value, if any, of Executive’s non-business use of such
automobile or car service and will furnish Executive with a W-2 Wage and Tax
Statement to be included in Executive’s income tax returns, in accordance with
prevailing Internal Revenue Service regulations.

 

4



--------------------------------------------------------------------------------

  (g) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to absent herself voluntarily from the performance of Executive’s employment
under this Agreement, pursuant to the following:

 

  (i) Executive shall be entitled to annual vacation in accordance with the
vacation policies of the Company as in effect from time to time, which shall in
no event be less than four weeks per year; vacation must be taken at such time
or times as approved by the CEO; and

 

  (ii) Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

 

6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a “separation from service” from
the Company within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), upon expiration of the Employment Term.

 

  (a) Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having reasonably established Executive’s Disability.
For purposes of this Agreement, Executive will be deemed to have a “Disability”
if, as a result of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more under an accident and health plan covering employees of the
Company. Executive shall be entitled to the compensation and benefits provided
for under this Agreement for any period prior to Executive’s termination by
reason of Disability during which Executive is unable to work due to a physical
or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

 

  (b) Death. Executive’s employment shall be terminated as of the date of
Executive’s death.

 

  (c)

Cause. The Company may terminate Executive’s employment for “Cause” by providing
a Notice of Termination (as defined in Section 7 below) that notifies Executive
of her termination for Cause, effective as of the date of such notice. “Cause”
shall mean, for purposes of this Agreement: (a) the continued failure by
Executive to use good faith efforts in the performance of Executive’s duties
under this Agreement (other than any such failure resulting from Disability or
other allowable leave of absence); (b) the criminal felony indictment of
Executive by a

 

5



--------------------------------------------------------------------------------

 

court of competent jurisdiction; (c) the engagement by Executive in misconduct
that has caused, or is reasonably likely to cause, material harm (financial or
otherwise) to the Company; such harm may be caused by, without limitation,
(i) the unauthorized disclosure of material secret or Confidential Information
(as defined in Section 11(d)) of the Company or any of its subsidiaries, if any,
(ii) the debarment of the Company or any of its subsidiaries, if any, by the
U.S. Food and Drug Administration or any successor agency (the “FDA”), or
(iii) the registration of the Company or any of its subsidiaries, if any, with
the U.S. Drug Enforcement Administration of any successor agency (the “DEA”) to
be revoked; (d) the debarment of Executive by the FDA, (e) the continued
material breach by Executive of this Agreement, or (f) Executive makes, or is
found to have made, a certification relating to the Company’s financial
statements and public filings that is known to the Executive to be false.
Notwithstanding the foregoing, prior to having “Cause” for Executive’s
termination (other than as described in clauses (b) and (d) thereof), the
Company must deliver a written demand to Executive which specifically identifies
the conduct that may provide grounds for Cause, and the Executive must have
failed to cure such conduct (if curable) within fifteen (15) days after such
demand. Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.

 

  (d) Without Cause. The Company may terminate Executive’s employment other than
for Cause, Disability or death. The Company shall deliver to Executive a Notice
of Termination (as defined in Section 7 below) not less than thirty (30) days
prior to the termination of Executive’s employment other than for Cause,
Disability or death, and the Company shall have the option of terminating
Executive’s duties and responsibilities prior to the expiration of such
thirty-day notice period.

 

  (e)

Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means any of the following: (a) a material diminution in
Executive’s salary or benefits; (b) a material diminution, without Executive’s
written consent, of her position, responsibilities, duties or authorities from
those in effect immediately following the Effective Date; (c) any change in
reporting structure such that Executive is required to report to someone other
than the CEO or the Board of Directors of the Company; (d) the Company changing
its headquarters to a location that is more than fifty (50) miles from the
Company’s current headquarters (except for any such change in location that is
not materially adverse to Executive); or (e) any material breach by the Company
of its obligations under this Agreement (including, without limitation,
Section 5). Executive shall provide notice of the existence of the Good Reason
condition within ninety (90) days of the date Executive learns of the condition,
and the Company shall have a period of thirty (30) days during which it may
remedy the

 

6



--------------------------------------------------------------------------------

 

condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.

 

  (f) Without Good Reason. Executive may voluntarily terminate Executive’s
employment without Good Reason by delivering to the Company a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive’s employment, and the Company shall have the option of terminating
Executive’s duties and responsibilities prior to the expiration of such
thirty-day notice period.

 

7. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in
Section 16(h)).

 

8. Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term (or, to the extent explicitly provided for in
Sections 8(f) and 8(g) below, upon expiration of the Employment Term), Executive
shall be entitled to the following benefits:

 

  (a) Termination by the Company for Cause or by Executive Without Good Reason.
If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall provide Executive with the following
payments and benefits:

 

  (i) any accrued and unpaid Base Salary;

 

  (ii) any Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date;

 

  (iii) reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;

 

  (iv) any accrued and unpaid vacation pay;

 

  (v)

any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or

 

7



--------------------------------------------------------------------------------

 

arrangements then in effect, to the extent vested as of Executive’s termination
date; and

 

  (vi) any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.

(the foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively
referred to as the “Accrued Compensation”).

 

  (b) Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the shall be entitled to the benefits
provided in this Section 8(b):

 

  (i) the Accrued Compensation;

 

  (ii) an amount equal to the product of (A) the Incentive Compensation that
Executive would have been entitled to receive in respect of the fiscal year in
which Executive’s termination date occurs, had Executive continued in employment
until the end of such fiscal year, which amount shall be determined based on the
Company’s actual performance for such year relative to the Company performance
goals applicable to Executive (but without any exercise of negative discretion
with respect to Executive in excess of that applied either to senior executives
of the Company generally for the applicable performance period or in accordance
with the Company’s historical past practice), and (B) a fraction (x) the
numerator of which is the number of days in such fiscal year through termination
date and (y) the denominator of which is 365; such amount (the “Pro-Rata Bonus”)
shall be payable in a cash lump sum payment at the time such bonus or incentive
awards are payable to other participants (but no later than March 15 of the
following calendar year);

 

  (iii) continued vesting, non forfeitability and exercisability, as of the date
of Disability, of the Initial Stock Options and the Initial RSUs as provided for
in the equity incentive plan or plans pursuant to which the Initial Stock
Options and Initial RSUs were granted; and

 

  (iv)

the Company shall provide Executive and Executive’s dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive’s employment termination, for two (2) years following such termination
on terms no less favorable to Executive and

 

8



--------------------------------------------------------------------------------

 

Executive’s dependents (including with respect to payment for the costs thereof)
than those in effect immediately prior to such termination, which coverage shall
become secondary to any coverage provided to Executive by a subsequent employer
and to any Medicare coverage for which Executive becomes eligible. After such
two-year period, Executive and Executive’s dependents who are qualified
beneficiaries shall be entitled, at Executive’s election and cost, to eighteen
(18) months of continuation coverage at COBRA rates.

Further, upon Executive’s Disability (irrespective of any termination of
employment related thereto), the Company shall pay Executive for twenty-four
(24) consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s Company-provided monthly Disability
insurance benefit.

 

  (c) Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Executive’s beneficiaries shall be entitled to
the benefits provided in this Section 8(c):

 

  (i) the Accrued Compensation;

 

  (ii) the Pro-Rata Bonus;

 

  (iii) accelerated vesting, non forfeitability and exercisability, as of the
termination date, of the Initial Stock Options and the Initial RSUs as provided
for in the equity incentive plan or plans pursuant to which the Initial Stock
Options and Initial RSUs were granted; and

 

  (iv) the Company shall provide Executive’s dependents with continued coverage
under any health, medical, dental or vision insurance program or policy in which
Executive was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination. After
such two-year period, Executive’s dependents who are qualified beneficiaries
shall be entitled, at their election and cost, to eighteen (18) months of
continuation coverage at COBRA rates.

 

  (d)

Termination by the Company Other Than for Cause, Disability or Death, or by
Executive with Good Reason, Other Than in Connection with a Change of Control.
If Executive’s employment by the Company shall be terminated by the Company
other than for Cause, Disability or death, or by Executive with Good Reason, in
any such case either prior to a Change of Control or more than twenty-

 

9



--------------------------------------------------------------------------------

 

four (24) months following a Change of Control, then, subject to Section 16(g)
of this Agreement, Executive shall be entitled to the benefits provided in this
Section 8(d):

 

  (i) the Company shall pay to Executive the Accrued Compensation;

 

  (ii) the Company shall pay to Executive the Pro-Rata Bonus;

 

  (iii) the Company shall pay to Executive as severance pay and in lieu of any
further Base Salary or other compensation or benefits not described in clauses
(i), (ii), (iv) or (v) for periods subsequent to the termination date, an amount
in cash, which amount shall be payable in a lump sum payment within sixty
(60) days following such termination (subject to Section 10), equal to two
(2) times the sum of (A) Executive’s Base Salary and (B) the Target Bonus; and

 

  (iv) accelerated vesting, non forfeitability and exercisability, as of the
termination date, of the portion of the Initial Stock Options and the Initial
RSUs that would have vested had Executive remained employed by the Company for
an additional two years following Executive’s termination date, and the Initial
Stock Options shall remain exercisable in accordance with its terms; and

 

  (v) the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible. After such two-year period,
Executive and Executive’s dependents who are qualified beneficiaries shall be
entitled, at Executive’s election and cost, to eighteen (18) months of
continuation coverage at COBRA rates.

 

  (e)

Termination by the Company Other Than for Cause, Disability or Death, or by
Executive with Good Reason Following a Change of Control. If Executive’s
employment by the Company shall be terminated by the Company other than for
Cause, Disability or death, or by Executive with Good Reason, in any such case
within twenty-four (24) months following a Change of Control, then in lieu of
the amounts due under Section 8(d) above and subject to the requirements of
Section

 

10



--------------------------------------------------------------------------------

 

16(g) of this Agreement, Executive shall be entitled to the benefits provided in
this Section 8(e):

 

  (i) the Company shall pay Executive any Accrued Compensation;

 

  (ii) the Company shall pay Executive any Pro-Rata Bonus;

 

  (iii) the Company shall pay Executive as severance pay and in lieu of any
further Base Salary or other compensation and benefits, not described in clauses
(i), (ii), or (iv) for periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 10), equal to two (2) times the
sum of (A) Executive’s Base Salary and (B) the Target Bonus; and

 

  (iv) the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible. After such two-year period,
Executive and Executive’s dependents who are qualified beneficiaries shall be
entitled, at Executive’s election and cost, to eighteen (18) months of
continuation coverage at COBRA rates.

 

  (f) Expiration of Employment Term or Renewal Period After Notice of
Non-Renewal by the Company; Expiration in 2013. If the Employment Term or any
subsequent Renewal Period ends after the Company delivers a notice of
non-renewal (as described in Section 1), or upon expiration of the Employment
Term in 2013, and in either case, Executive terminates employment upon
expiration of the Employment Term or the applicable Renewal Period, Executive
shall be entitled to the benefits provided in this Section 8(f):

 

  (i) the Company shall pay Executive any Accrued Compensation;

 

  (ii) the Company shall pay to Executive a Pro-Rata Bonus; and

 

11



--------------------------------------------------------------------------------

  (iii) full vesting, non-forfeitability and exercisability, as of the
termination date, of the grants and bonuses described in Section 4 hereof.

 

  (g) Expiration of Employment Term or Renewal Period After Notice of
Non-Renewal by Executive. If the Employment Term or any subsequent Renewal
Period ends by reason of Executive having delivered a notice of non-renewal (as
described in Section 1) and Executive terminates employment upon expiration of
the Employment Term or the applicable Renewal Period, Executive shall be
entitled to the benefits provided in this Section 8(g):

 

  (i) the Company shall pay Executive any Accrued Compensation;

 

  (ii) the Company shall pay to Executive a Pro-Rata Bonus.

 

  (h) No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(d)(v) and 8(e)(iv) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

 

9. Change of Control.

 

  (a) “Change of Control” means and shall be deemed to have occurred upon the
first of the following events to occur:

 

  (i) Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d 3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act)) representing 30% or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or

 

  (ii)

The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s

 

12



--------------------------------------------------------------------------------

 

stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

 

  (iv)

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of

 

13



--------------------------------------------------------------------------------

 

whose board of directors immediately following such sale or disposition consists
of individuals who comprise the Board immediately prior thereto.

For purposes of this Section 9, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
15(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, unless,
following the consummation of such transaction or series of transactions, the
provisions of Section 9(a)(i) or 9(a)(ii) are independently satisfied.

Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under section 409A, to the extent required
to avoid accelerated taxation or penalties, no Change in Control will be deemed
to have occurred unless such Change in Control also constitutes a change in
control in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets under section 409A.

 

  (b) Accelerated Vesting. On the date that a Change of Control occurs, the
vesting of the Initial Stock Options and the Initial RSUs shall accelerate, each
such award shall become non-forfeitable and fully exercisable in accordance with
its terms, and the Initial Stock Options shall remain exercisable in accordance
with its terms.

 

  (c)

Golden Parachute Tax. If any payment or benefit to be made or provided to or for
the benefit of Executive (including any payment or benefit received pursuant to
this Agreement or otherwise) would be (in whole or part) subject to the excise
tax imposed by Section 4999 of the Code, or any successor provision thereto, or
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”),
then, the payments and benefits provided hereunder shall be reduced in the
manner selected by Executive to the extent necessary to make such payments and
benefits not subject to such Excise Tax (provided that cash payments that do not
constitute deferred compensation within the meaning of Section 409A of the Code
shall be reduced

 

14



--------------------------------------------------------------------------------

 

first), but only if such reduction results in a higher after-tax payment to
Executive after taking into account the Excise Tax and any additional taxes
Executive would pay if such payments and benefits were not reduced.

 

10. Section 409A. Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 6 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s separation from service (or death, if earlier), with interest from
the date such amounts would otherwise have been paid at the short-term
applicable federal rate, compounded semi-annually, as determined under
Section 1274 of the Code for the month in which .payment would have been made
but for the delay in payment required to avoid the imposition of an additional
rate of tax on Executive under Section 409A of the Code.

 

11. Records and Confidential Data.

 

  (a) Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company will make available
to Executive, or Executive will develop and have access to, certain Confidential
Information (as defined below) of the Company and its subsidiaries. Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by Executive during the course of Executive’s employment by the Company
or otherwise, whether developed by Executive alone or in conjunction with others
or otherwise, shall be and is the property of the Company and its subsidiaries.

 

  (b) Confidential Information will be kept confidential by Executive, will not
be used in any manner that is detrimental to the Company, will not be used other
than in connection with Executive’s discharge of Executive’s duties hereunder,
and will be safeguarded by Executive from unauthorized disclosure; provided,
however, that Confidential Information may be disclosed by Executive (v) to the
Company and its affiliates, or to any authorized agent or representative of any
of them, (w) in connection with performing her duties hereunder, (x) when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order her to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (y) in the course of any proceeding under
Sections 13 or 14 of this Agreement or (z) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.

 

15



--------------------------------------------------------------------------------

  (c) Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information that is in her possession or
control and Executive will destroy all of her copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information. Within
five (5) business days of the receipt of such request by Executive, Executive
shall, upon written request of the Company, deliver to the Company a document
certifying that such written Confidential Information has been returned or
destroyed in accordance with this Section 11(c).

 

  (d) For the purposes of this Agreement, “Confidential Information” shall mean
all confidential and proprietary information of the Company and its
subsidiaries, including, without limitation,

 

  (i) trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

 

  (ii) information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

 

  (iii) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its subsidiaries containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

 

16



--------------------------------------------------------------------------------

  (e) Nothing herein or elsewhere shall preclude Executive from retaining and
using (i) her personal papers and other materials of a personal nature,
including, without limitation, photographs, correspondence, personal diaries,
calendars, personal files, rolodex (and paper/electronic equivalents) and phone
books (so long as no such materials are covered by any Company hold order),
(ii) documents relating to her personal entitlements and obligations, and
(iii) information that is necessary for her personal tax purposes.

 

12. Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate
in Litigation.

 

  (a) Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company as well as the goodwill and competitive business of
the Company, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company or its subsidiaries. For purposes
of this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company to cease
employment with the Company (except in the course of Executive’s duties to the
Company) or to become employed with any other person, partnership, firm,
corporation or other entity. Executive agrees that the covenants contained in
this Section 12(a) are reasonable and desirable to protect the Confidential
Information of the Company, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations.

 

  (b) Covenant Not to Compete.

 

  (i)

To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of eighteen (18) months
after Executive’s cessation of employment with the Company, that Executive will
not, except in the course of Executive’s employment hereunder, directly or
indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party, or any business, whose products compete (including as described
below) with the material products (both on market and in clinical development)
of the Company as of the date of the cessation of Executive’s employment with
the Company (disregarding any non-pain management products that were not
products promoted by the Company or its subsidiaries during the twelve
(12) month period ending on the date of the cessation of Executive’s employment
with the Company); provided, however, that Executive may in any event (w) own up
to a 5% passive ownership interest in any public or private entity, (x) be
employed by, or otherwise

 

17



--------------------------------------------------------------------------------

 

have material association with, any business whose products compete with the
material products of the Company so long as her employment or association is
with a separately managed and operated division or affiliate of such business
that does not compete with the Company, and (y) serve on the board of any
business whose products compete with the Company as an immaterial part of its
overall business, provided that she recuses herself fully and completely from
all matters relating to such products.

 

  (ii) For purposes of this Section 12(b), any third party, or any business,
whose products compete includes any entity with which the Company has a
product(s) licensing agreement at the date of the cessation of Executive’s
employment with the Company and any entity with which the Company is, as of the
date of the cessation of Executive’s employment with the Company, to the
knowledge of Executive (as reflected by the deliberations of the Company’s
senior leadership team), negotiating, and eventually concludes within twelve
(12) months of the Employment Term, a product licensing or acquisition
agreement.

 

  (c) Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not disparage or encourage or induce others to
disparage the Company or its subsidiaries, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will make any statement that
disparages Executive or encourages or induces others to disparage Executive. The
term “disparage” includes, without limitation, comments or statements adversely
affecting in any manner (i) the conduct of the business of the Company Entities
and Persons or Executive, or (ii) the business reputation of the Company
Entities and Persons or Executive. Nothing in this Agreement is intended to or
shall prevent either party from providing, or limiting testimony in response to
a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law, or in
arbitration under Section 14.

 

  (d)

Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse

 

18



--------------------------------------------------------------------------------

 

Executive for reasonable expenses (including travel expenses, attorneys’ fees
and other expenses of counsel) incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 12(d). Such reimbursements
shall be made within sixty (60) days following Executive’s submission of a
written invoice to the Company describing such expenses in reasonable detail,
and in no event later than the calendar year following the year in which the
expenses are incurred. Executive agrees that, in the event Executive is
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony (in a deposition, court proceeding or
otherwise) which in any way relates to Executive’s employment by the Company,
Executive will, to the extent not legally prohibited from doing so, give prompt
notice of such request to the Chief Legal Officer of the Company so that the
Company may contest the right of the requesting person or entity to such
disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive’s obligation to comply with valid legal
process.

 

  (e) Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

 

  (f) Survive. Executive’s obligations under this Section 12 shall survive the
termination of the Employment Term.

 

13. Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections 11 or 12 hereof in any Federal or
state court sitting in the State of Delaware, or, at the Company’s election, in
any other state in which Executive maintains Executive’s principal residence or
Executive’s principal place of business. Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.

 

14.

Resolution of Disputes. Any claim or dispute arising out of or relating to this
Agreement, any other Company Arrangement, Executive’s employment with the
Company, or any termination thereof (collectively, “Covered Claims”) shall
(except to the extent otherwise provided in Section 13 with respect to certain
requests for injunctive relief) be resolved

 

19



--------------------------------------------------------------------------------

 

by binding confidential arbitration, to be held in the Borough of Manhattan in
New York City, in accordance with the Commercial Arbitration Rules (and not the
National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 14. The arbitrators, of which there
shall be no less than three, shall set forth in writing, and in reasonable
detail, the basis for any award they render. Judgment upon such award may be
entered in any court having jurisdiction thereof. Upon any decision by the
arbitrators awarding Executive reimbursement for any expenses (including,
without limitation, reasonable attorneys’ fees and other expenses of counsel),
the Company shall promptly pay (or, if already paid, shall reimburse Executive
for) any such expenses so awarded.

 

15. Representations and Warranties.

 

  (a) The Company represents and warrants that (i) it is fully authorized by
action of the Board of Directors of the Company (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it, (ii) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree or any agreement, arrangement, plan or corporate governance document
(x) to which it is a party or (y) by which it is bound, and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

  (b) Executive represents and warrants to the Company that the execution and
delivery by Executive of this Agreement do not, and the performance by Executive
of Executive’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which
Executive is a party or by which Executive is or may be bound.

 

16. Miscellaneous.

 

  (a) Successors and Assigns.

 

  (i)

This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term

 

20



--------------------------------------------------------------------------------

 

“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

 

  (ii) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

 

  (b) Fees and Expenses. The Company shall pay reasonable and documented legal
fees and related expenses, up to a maximum amount of $20,000, incurred by
Executive in connection with the negotiation of this Agreement. Such
reimbursement shall be made within sixty (60) days following Executive’s
submission of a written invoice to the Company describing such expenses in
reasonable detail, but in no event later than the end of the calendar year
following the calendar year in which the expenses were incurred.

 

  (c) Indemnification. Executive shall be indemnified by the Company as provided
in Company’s by-laws and Certificate of Incorporation. The obligations under
this paragraph shall survive termination of the Employment Term.

 

  (d) Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.

 

  (e) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Chief Legal Officer of the Company with a copy to the Chief
Executive Officer. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

 

  (f) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.

 

  (g)

Release of Claims. The termination benefits described in Sections 8(d) and 8(e)
of this Agreement shall be conditioned on Executive delivering to the Company, a

 

21



--------------------------------------------------------------------------------

 

signed release of claims in the form of Exhibit B hereto within forty-five
(45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by the Company under
Section 16(c) of this Agreement or under any other indemnification agreement
entered into between Executive and the Company.

 

  (h) Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

  (i) Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, or other federal law applicable to
the employment arrangements between Executive and the Company. Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of this Agreement, provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law.

 

  (j) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.

 

  (k) No Conflicts. Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.

 

  (l)

Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-

 

22



--------------------------------------------------------------------------------

 

employment restrictions), the provisions of this Agreement shall control, unless
Executive otherwise agrees in a writing that expressly refers to the provision
of this Agreement whose control she is waiving.

 

  (m) Beneficiaries/References. In the event of Executive’s death or a judicial
determination of her incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative.

 

  (n) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.

 

  (o) Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

  (p) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

 

  (q) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:   /s/ David P. Holveck

 

Name:   David P. Holveck Title:   President and CEO By:   /s/ Julie McHugh

 

  Name:   Julie McHugh

 

23



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Initial Option Agreement]

Grant No.

ENDO PHARMACEUTICALS HOLDINGS INC.

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Option Agreement”) is made and entered into as
of the date of grant set forth below (the “Date of Grant”) by and between Endo
Pharmaceuticals Holdings Inc., a Delaware corporation (the “Company”), and the
optionee named below (the “Optionee”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2004 Stock Incentive
Plan (the “Plan”).

 

Name of Optionee:    Julie McHugh Social Security No.:    Address:    c/o Endo
Pharmaceuticals    100 Endo Boulevard    Chadds Ford, PA 19317 Shares Subject to
Option:    Exercise Price Per Share:    $ [closing price on first date of
employment] Date of Grant:    March 15, 2010 Expiration Date:    March 15, 2020
Vesting Dates:    25% of the Option Shares on first anniversary of Date of Grant
   25% of the Option Shares on second anniversary of Date of Grant    25% of the
Option Shares on third anniversary of Date of Grant    25% of the Option Shares
on fourth anniversary of Date of Grant Classification of Option    (Check one):
   [    ] Incentive Stock Option    [ü] Non-Qualified Stock Option

1. Number of Shares. The Company hereby grants to the Grantee an option (the
“Option”) to purchase the total number of shares of Company Stock set forth
above as Shares Subject to Option (the “Option Shares”) at the Exercise Price
Per Share set forth above (the “Exercise Price”), subject to all of the terms
and conditions of this Option Agreement and the Plan.



--------------------------------------------------------------------------------

2. Incorporation of Plan. The Options shall be granted outside of the Plan but
shall be deemed and treated for all purposes as though granted thereunder and
shall be subject to all of the terms and conditions of this Option Agreement and
the Plan.

3. Option Term. The term of the Option and of this Option Agreement (the “Option
Term”) shall commence on the Date of Grant set forth above and, unless
previously terminated pursuant to Section 7 of the Plan or Paragraph 4 of this
Option Agreement, shall terminate upon the Expiration Date set forth above. As
of the Expiration Date, all rights of the Optionee hereunder shall terminate.

4. Vesting. Except as provided in Section 7 of the Plan or in an employment
agreement with the Optionee, the Option shall become exercisable with respect to
the number of Option Shares specified on the Exercisability Dates set forth
above. Once exercisable, the Option shall continue to be exercisable at any time
or times prior to the Expiration Date, subject to the provisions hereof and of
the Plan.

5. Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

6. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

 

If to Company:    Endo Pharmaceuticals Holdings Inc.    100 Endo Boulevard   
Chadds Ford, PA 19317    Attention: Treasurer If to the Optionee:    At the most
recent address on file at the Company.

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

7. Amendments. This Option Agreement may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.

8. Governing Law. This Option Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.

9. Acceptance. The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement. The Optionee has read and understand the terms and
provision thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
Agreement on the day and year first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

 

Name:   Title:  

 

 

Julie McHugh, Optionee

 

26



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Initial RSU Agreement]

ENDO PHARMACEUTICALS HOLDINGS INC.

ENDOCENTIVE STOCK AWARD AGREEMENT

This Endocentive Stock Award Agreement (this “Award Agreement”), is made and
entered into as of the date of grant set forth below (the “Date of Grant”) by
and between Endo Pharmaceuticals Holdings Inc., a Delaware corporation (the
“Company”), and the participant named below (the “Participant”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the Endo
Pharmaceuticals Holdings Inc. 2004 Stock Incentive Plan (the “Plan”). Where the
context permits, references to the Company shall include any successor to the
Company.

Name of Participant: Julie McHugh

Social Security No.:

 

Address:    c/o Endo Pharmaceuticals    100 Endo Boulevard    Chadds Ford, PA
19317

Number of Endocentive Stock Awards:

Date of Grant: March 15, 2010

Vesting Dates:

25% of the Endocentive Stock Awards on first anniversary of Date of Grant

25% of the Endocentive Stock Awards on second anniversary of Date of Grant

25% of the Endocentive Stock Awards on third anniversary of Date of Grant

25% of the Endocentive Stock Awards on fourth anniversary of Date of Grant

1. Grant of Endocentive Stock Awards. The Company hereby grants to the
Participant the total number of “Endocentive” restricted stock units set forth
above (the “Endocentive Stock Awards”). The Endocentive Stock Awards shall be
granted outside of the Plan but shall be deemed and treated for all purposes as
though granted thereunder and shall be subject to all of the terms and
conditions of this Award Agreement and the Plan.

2. Form of Payment and Vesting. Each Endocentive Stock Award granted hereunder
shall represent the right to receive (1) one share of Company Stock as of the
date of vesting. Except as provided in Section 7 of the Plan or Paragraph 4 of
this Award Agreement, such vesting shall occur on the vesting dates set forth
above provided that the Participant is employed by the Company on the applicable
vesting date. Upon vesting of Endocentive Stock



--------------------------------------------------------------------------------

Awards, the shares vesting on the vesting date shall be delivered to the
Participant (fully registered and listed for trading) as soon as practicable
thereafter, but in no event later than the end of the taxable year in which such
vesting occurs or, if later, by the fifteenth (15th) day of the third calendar
month following the vesting date.

3. Restrictions. The Endocentive Stock Awards granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and shall be subject to a risk of forfeiture and until any
additional requirements or restrictions contained in this Award Agreement or in
the Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.

4. Termination of Employment Services; Disability

(a) Termination of Employment For Cause. Upon a Participant’s termination of
employment with the Company and its Subsidiaries for Cause all of the
Participant’s unvested Endocentive Stock Awards shall be forfeited as of such
date.

(b) Termination of Employment On Account of Death. Upon termination of a
Participant’s employment on account of death, all of the Participant’s unvested
Endocentive Stock Awards shall vest immediately.

(c) Termination of Employment On Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company,
all of the Participant’s unvested Endocentive Stock Awards as of date of
termination shall continue to vest in accordance with the original vesting
schedule set forth in Section 2 of this Award Agreement.

(d) Termination of Employment For Any Other Reason. Unless otherwise provided in
an individual agreement with the Participant, if the Participant has a
termination of employment for any reason other than the reasons enumerated in
paragraphs (a) through (d) above, Endocentive Stock Awards that are unvested as
of the date of termination shall be forfeited.

(e) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, all of the Participant’s
unvested Endocentive Stock Awards as of the date of such Disability shall
continue to vest in accordance with the original four (4) year vesting schedule
set forth in Section 2 of this Award Agreement regardless of any subsequent
termination of employment.

5. No Shareholder Rights Prior to Vesting. The Participant shall have no rights
of a shareholder (including the right to distributions or dividends) until
shares of Company Stock are issued pursuant to the terms of this Award
Agreement.

6. Endocentive Stock Award (RSU) Agreement Subject to Plan. This Award Agreement
is made subject to all of the same terms as are contained in the Plan, and is
intended, and shall be interpreted in a manner, to comply therewith. In the
event of any conflict between the provisions of

 

28



--------------------------------------------------------------------------------

this Award Agreement and the provisions of the Plan, the provisions of the Plan
shall govern.

7. No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s employment at
any time for any reason whatsoever, with or without cause.

8. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from Endocentive Stock Awards
granted hereunder or other compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld or to satisfy any
applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Endocentive Stock Award.

9. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Participant shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payment shall be due to the Participant under this Agreement until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Any payments
described in this Agreement or the Plan that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in this Agreement or the Plan, to the extent that any
Endocentive Stock Awards are payable upon a separation from service and such
payment would result in the imposition of any individual excise tax and late
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or death, if
earlier).

10. Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.

11. Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.

12. No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.

13. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute

 

29



--------------------------------------------------------------------------------

and deliver any documents that may be reasonably necessary to carry out the
provisions of this Award Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

14. Entire Endocentive Stock Award (RSU) Agreement. This Award Agreement and the
Plan contain the entire agreement and understanding among the parties as to the
subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

17. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

 

If to Company:    Endo Pharmaceuticals Holdings Inc.    100 Endo Boulevard   
Chadds Ford, PA 19317    Attention: Treasurer If to the Participant:    At the
most recent address on file at the Company.

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

19. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Endocentive Stock Awards subject
to all the terms and conditions of the Plan and this Award Agreement.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By  

 

Name:   David P. Holveck Title:   Chief Executive Officer

 

PARTICIPANT Signature  

 

Print Name:   Julie McHugh

 

31



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this      day of
                    ,                 , by and between Julie McHugh
(“Executive”) and Endo Pharmaceuticals Holdings Inc. (the “Company”).

 

1.

FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of March     , 2010, (the
“Employment Agreement”), Executive, for himself or herself, his or her
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or under any other indemnification agreement entered into between
Executive and the Company; (c) any rights Executive may have that arise under
(or that are preserved by) the Employment Agreement; (d) Executive’s ability to
bring appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law; (f) any claim
against any Releasee that brings a claim against Executive (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s



--------------------------------------------------------------------------------

 

employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.

 

2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for backpay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

3. Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to:                     . The Release shall not be
effective, and no payments shall be due hereunder, until the eighth (8th) day
after Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.

 

4. It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

 

5. The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 

6. The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.



--------------------------------------------------------------------------------

7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

   

 

ENDO PHARMACEUTICALS HOLDINGS INC.     Julie McHugh